 Case 1:20-cv-00345-MAC Document 3 Filed 08/18/20 Page 1 of 1 PageID #: 129




UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


STEVEN HOTZE, et al.,                            §
                                                 §
                Plaintiffs,                      §
                                                 §
versus                                           §    CASE NO. 1:20-CV-345
                                                 §
GREG ABBOTT, et al.,                             §
                                                 §
                Defendants.                      §

                              ORDER TRANSFERRING CASE

         The above-styled civil action, which states venue is proper in the Southern District of

Texas and lists the lead plaintiff as residing in Harris County, Texas, appears to have been

inadvertently filed in the Beaumont Division of the United States District Court for the Eastern

District of Texas, rather than the Houston Division of the United States District Court for the

Southern District of Texas. Thus, it is ordered that the Clerk of the Court transfer this case to the

Houston Division of the United States District Court for the Southern District of Texas. In light

of the pending request for an injunction, the court further orders that Local Rule CV-83 is waived,

and the Clerk shall transfer this matter upon entry of this order. See LOCAL RULE CV-83.


           SIGNED at Beaumont, Texas, this 18th day of August, 2020.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
